                                                                            May 4, 2021
BY ECF

The Honorable Judge Katherine Polk Failla
United States District Judge
Southern District of New York
                                                               MEMO ENDORSED
40 Foley Square
New York, NY 10007


RE:    United States v. Mark Putnam
       20 Cr. 362 (KPF)

Honorable Judge Failla:
       I represent Mark Putnam in the above-captioned matter. The defense writes jointly with
the Government to request a remote change of plea hearing on May 25, 2021 at 2 p.m.
         Mr. Putnam wishes to proceed with a remote proceeding to resolve this matter as
expeditiously and safely as possible. Pursuant to the CARES Act, the parties agree that a change
of plea hearing cannot be further delayed without serious harm to the interests of justice. See
H.R. 748, Section 15002 et seq., P.L. 116-136 (March 27, 2020) (noting that if the district judge
finds that a plea “cannot be further delayed without serious harm to the interests of justice, the
plea . . . may be conducted by video teleconference, or by telephone conference if video
teleconferencing is not reasonably available”). Accordingly, the parties agree that a remote plea
serves the interests of justice in this matter.
       Thank you for your consideration of this request.



                                                     Respectfully submitted,

                                                     /s/ Marne L. Lenox
                                                     Marne L. Lenox
                                                     Assistant Federal Defender
                                                     (212) 417-8721

cc:    Marguerite Colson, Assistant U.S. Attorney
Application GRANTED. The parties are hereby ORDERED to appear for
change of plea hearing on May 25, 2021, at 2:00 p.m. The hearing
shall take place by video. Instructions for accessing the
conference will be distributed in advance of the conference.

Additionally, the trial scheduled to begin on June 1, 2021, is
hereby ADJOURNED sine die. The deadlines for pretrial submissions
(see Dkt. #23) are ADJOURNED sine die. As noted above, the final
pretrial conference scheduled for May 25, 2021, shall be converted
to a change of plea hearing.

Dated:   May 4, 2021                  SO ORDERED.
         New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
